

115 S3536 IS: Protect Affordable Mortgages for Veterans Act of 2018
U.S. Senate
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3536IN THE SENATE OF THE UNITED STATESOctober 2 (legislative day, September 28), 2018Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Economic Growth, Regulatory Relief, and Consumer Protection Act to clarify seasoning
			 requirements for certain refinanced mortgage loans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protect Affordable Mortgages for Veterans Act of 2018. 2.Requirements for Ginnie Mae guarantee of securitiesSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended by striking the second sentence (as added by section 309(b) of Public Law 115–174) and inserting the following: The Association is authorized to take actions to protect the integrity of its securities from practices that it deems in good faith to represent abusive refinancing activities, and nothing in the Protect Affordable Mortgages for Veterans Act of 2018, the amendment made by such Act, or this title may be construed to limit such authority..